103 F.3d 120
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In Re:  THREE FLINT HILL LIMITED PARTNERSHIP, Debtor.PRUDENTIAL INSURANCE COMPANIES OF AMERICA, Plaintiff-Appellant,v.THREE FLINT HILL LIMITED PARTNERSHIP, Defendant-Appellee,andUNITED STATES TRUSTEE, Party in Interest.
No. 95-2973.
United States Court of Appeals, Fourth Circuit.
Argued Sept. 26, 1996.Decided Nov. 22, 1996.

ARGUED:  Patrick John Potter, SHAW, PITTMAN, POTTS & TROWBRIDGE, Washington, D.C., for Appellant.
Roger Frankel, SWIDLER & BERLIN, CHARTERED, Washington, D.C., for Appellee.
ON BRIEF:  Lewis S. Goodman, SHAW, PITTMAN, POTTS & TROWBRIDGE, Washington, D.C., for Appellant.
Michael J. Lichtenstein, SWIDLER & BERLIN, CHARTERED, Washington, D.C., for Appellee.
D.Md.
AFFIRMED.
Before MURNAGHAN and ERVIN, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
OPINION
ERVIN, Circuit Judge:


1
Because in this case the district court sat as an appellate court in bankruptcy, our review of the district court's decision is plenary.  In re Stanley, 66 F.3d 664, 667 (4th Cir.1995);  In re Varat Enters., Inc., 81 F.3d 1310, 1314 (4th Cir.1996).  We have therefore carefully considered the record, the briefs submitted by the parties, and the oral argument of counsel.  We have also considered the unpublished opinions in In re 1550 Wilson Boulevard L.P., No. 96-10346-AM (Bankr.E.D. Va. filed June 21, 1996), and In re 1560 Wilson Boulevard L.P., No. 96-10403-AM (Bankr.E.D. Va. filed June 25, 1996), but find the loan documents in those cases to be distinguishable from those in the instant case.  With all this in mind, we find we agree with the district court, and thus we affirm on the reasoning of the bankruptcy court in its memorandum of decision.  Prudential Ins. Co. of America v. Three Flint Hill Ltd. Partnership (In re Three Flint Hill Ltd. Partnership), No. BK-95-1032-PM (Bankr.D. Md. entered June 23, 1995).

AFFIRMED